The ordinance in question does not contravene the general law of the State regulating trailer parks. The State law regulating trailer parks defines a trailer park as any site upon which three or more occupied trailer coaches are parked. Act No. 143, § 2, Pub. Acts 1939, as amended by Act No. 255, Pub. Acts 1941 (Comp. Laws Supp. 1943, § 1098-22, Stat. Ann. 1943 Cum. Supp. § 5.278[2]). The State has not enacted legislation governing "trailer parks" where less than three trailer coaches are parked. The Battle Creek ordinance does not purport to regulate parks as such, but applies to the parking of trailers in numbers less than three. An examination of the ordinance justifies this conclusion. Section 2 of the ordinance prohibits the parking or use of a trailer anywhere within the city "not specifically licensed as a trailer coach park, except only as provided in this ordinance."
Section 3 of the ordinance reads as follows:
"Parking on dwelling premises.
"Not more than one trailer coach may be parked, used and occupied on the premises of any dwelling as hereinafter limited, provided the occupants of the trailer coach have free access to and the unlimited use of the sanitary facilities of the dwelling of said premises and the operator of such trailer coach secures a permit as provided in this ordinance."
The above section of the ordinance speaks in terms of parking one trailer coach and provides that the operator secure a permit as distinguished from a *Page 13 
license referred to in the State law. Moreover, the ordinance provides that "not more than one trailer coach may be parked, used and occupied on the premises of any dwelling."
In Bowerman v. Sheehan, 242 Mich. 95 (61 A.L.R. 859), the following rule is stated:
"`The rule is settled that as between two possible interpretations of a statute, by one of which it would be unconstitutional and by the other valid, our plain duty is to adopt that which will save the act.'"
In my opinion the ordinance occupies only the field left unoccupied by the State trailer coach park act and cannot be held invalid because of conflict with that act. The rule that what the legislature permits, the city cannot suppress, as stated inNational Amusement Co. v. Johnson, 270 Mich. 613, has no application to the facts in the instant case as the city has not entered into a field already occupied by the State trailer act.
Nor is there any conflict between the ordinance and the State housing law, Act No. 167, Pub. Acts 1917, being 1 Comp. Laws 1929, § 2487 et seq., as last amended by Act No. 303, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 2487 et seq., Stat. Ann. and Stat. Ann. 1940 Cum. Supp. § 5.2771 et seq.). The housing law includes trailers within the definition of a dwelling (Comp. Laws Supp. 1940, § 2488 [1], Stat. Ann. 1943 Cum. Supp. § 5.2772 [1]), but excepts them from operation of the housing law under certain circumstances. This exception shows that the State is not attempting to occupy the whole field of regulating the use of trailers as dwellings under all circumstances. This section reads in part as follows:
"A house trailer or other vehicle, when occupied or used as a dwelling, shall be subject to all the provisions of this act, except that house trailers or other *Page 14 
vehicles, duly licensed as vehicles, may be occupied or used as a dwelling for reasonable periods or lengths of time, without being otherwise subject to the provisions of this act for dwellings, when located in a park or place designated or licensed for the purpose by the corporate community within which they are located: Provided, That such parking sites are equipped with adequate safety and sanitary facilities."
The ordinance in question covers the same subject matter as the State housing law which specifically makes an exception of trailers "when located in a park or place designated or licensed for the purpose by the corporate community within which they are located," leaving a municipality the right to exercise reasonable control over the use and occupancy of trailers by licensing or designating the places for parking.
Plaintiffs urge that because section 4 of the ordinance permits the use of a trailer coach on dwelling premises for not more than six weeks during each 12 months, the ordinance is unreasonable and discriminatory. In view of the fact that the ordinance applies to all citizens, it cannot be held to be discriminatory. The six-weeks' use of a trailer coach as defined in the ordinance does not prevent the parking of trailer coaches on dwelling premises when not used for residence purposes. The length of time that a trailer coach may be used as a dwelling is a matter for the local law-making body to determine. I am not prepared to say that the limitation of time so determined is an unreasonable exercise of the police power. In my opinion the ordinance is a reasonable exercise of the police power in the promotion of health, morals, safety and general welfare. *Page 15 
The decree of the trial court is affirmed, but without costs as a public question is involved.
NORTH, C.J., and STARR, BUTZEL, and BUSHNELL, JJ., concurred with SHARPE, J.